DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
Information Disclosure Statement
The information disclosure statements submitted on November 02, 2021 and December 09, 2021 have been considered by the Examiner and made of record in the application file.
Remarks
The present Office Action is in response to Applicant’s amendment filed on November 17, 2021.  Claims 1-12 and 26-29 are still pending in the present application.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
a)	On line 6 of claim 1, replace “the” with --an-- before “access”;
line 7 of claim 12, replace “the” with --a-- before “access”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “in an instance in which there is an inter-system change from the first system to the second system, setting, at the user equipment, the access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.” However, it is not clear what “an instance in which there is an inter-system change from the first system to the second system” means and at what period of time the setting of user equipment to the APN-AMBR occurs based on the inter-system change from the first system to the second system (i.e. whether the setting happens during the inter-system change process or after the inter-system change). 
Claims 2-5 are also rejected by the virtue of their dependency on claim 1.
Claim 6 recites, “in an instance in which there is an inter-system change from the first system to the second system, set an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.” However, it is not clear what “an instance in which there is an inter-system change from the first system to the second system” means and at what period of time the setting of user equipment to the APN-AMBR occurs based on the inter-system change from the first system to the second system (i.e. whether the setting happens during the inter-system change process or after the inter-system change). 
Claims 7-11 are also rejected by the virtue of their dependency on claim 6.
Claim 12 recites, “in an instance in which there is an inter-system change from the first system to the second system, setting, at the user equipment, the access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.” However, it is not clear what “an instance in which there is an inter-system change from the first system to the second system” means and at what period of time the setting of user equipment to the APN-AMBR occurs based on the inter-system change from the first system to the second system (i.e. whether the setting happens during the inter-system change process or after the inter-system change). 
Claims 26-29 are also rejected by the virtue of their dependency on claim 12.
Applicant’s clarification is respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US 20200068445 A1) (hereinafter Wu) in view of YUAN (US 20170019816 A1) .

Regarding claim 1, Wu discloses a method comprising:
receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value of the second system (par. 0008, “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session, where the authorized APN AMBR is used by a second communications entity to determine an authorized user equipment UE AMBR of UE based on the authorized APN AMBR, and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network.” par. 0011, “sending, by the first communications entity, the authorized APN AMBR to the UE”; and with consideration of the teachings of par. 0468, “the 5G access network entity sends the PDU session establishment accept message to the UE, and the PDU session establishment accept message includes the authorized APN AMBR.”); and
in an instance in which there is an inter-system change from the first system to the second system, setting, [at the user equipment], the access point name aggregate (par. 0009, “Because of movement of the UE, the UE needs to be handed over to the EPS network, and QoS parameters that need to be used for the UE in the EPS network include the authorized UE AMBR and the authorized APN AMBR. The authorized APN AMBR is determined by the first communications entity based on at least one of the subscribed APN AMBR and the authorized session AMBR of the PDU session, and the authorized UE AMBR is determined by the second communications entity based on the authorized APN AMBR.” The claim “setting at the user equipment” is considered the QoS parameters need to be used for the UE; par. 0095).
However, Wu may fail to explicitly disclose setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value.
In the same field of endeavor, Yuan discloses setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value (par. 0032, “The eNB maps the modified EPS bearer QoS to the radio bearer QoS. It then signals a radio resource control (RRC) connection reconfiguration message (radio bearer QoS, session management request, EPS RB identity) to the UE. The UE shall .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate setting and storing the QoS parameters related to the modified APN-AMBR by the UE as taught by Yuan to the UE  located in a network that supports interworking between an EPS and a 5GS, and using QoS parameters include an authorized UE AMBR and the authorized session AMBR of the session as disclosed by Wu for purpose of storing QoS parameters include an authorized UE AMBR interworking between an EPS and a 5Gs.
Regarding claim 2 as applied to claim 1 above, Wu discloses wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an S1 interface, and wherein the access point name aggregate maximum bit rate value maintains session continuity during the inter-system change (FIG. 3 for N1 interface in 5G network and S1 interface for 4G network or EPS network, par. 0009 for handover from 5G network to 4G network).
Regarding claim 3 as applied to claim 1 above, Wu discloses wherein the message including the access point name aggregate maximum bit rate value is (FIG. 7(a)-2, par. 0161-0162, “The 5G access network entity sends a handover command (handover command) message to the UE… The handover command message includes the authorized APN AMBR.”).
Regarding claim 4 as applied to claim 3 above, Wu discloses wherein the node comprises a packet data network gateway-control plane function, PGW-C, a session management function, SMF, and/or a packet data network gateway-control plane function co-located with the session management function (see FIG. 3 for PGW-C and SMF, par. 0076 and 0077; par. 0085, “An SMF entity and a PGW-C entity are combined, and are referred to as a session management entity.”).
Regarding claim 5 as applied to claim 1 above, Wu discloses storing, at the user equipment, the received access point name aggregate maximum bit rate value of session context management associated with the second system (par. 0255, “The session management context response message includes the authorized APN AMBR”).
Regarding claim 6, Wu discloses an apparatus (FIG. 10 (a) for terminal device 1000) comprising:
at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to (FIG. 10(a)-10(b) for receiver, and/or par. 0722, “The control circuit is mainly configured to convert a baseband signal and a radio , with the at least one processor, cause the apparatus to at least:
receive, while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value of a second system (par. 0008, “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session, where the authorized APN AMBR is used by a second communications entity to determine an authorized user equipment UE AMBR of UE based on the authorized APN AMBR, and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network.” par. 0011, “sending, by the first communications entity, the authorized APN AMBR to the UE”; and with consideration of the teachings of par. 0468, “the 5G access network entity sends the PDU session establishment accept message to the UE, and the PDU session establishment accept message includes the authorized APN AMBR.”); and
in a instance in which there is an inter-system change from the first system to the second system, set an access point name aggregate maximum bit rate value of a (par. 0009, “Because of movement of the UE, the UE needs to be handed over to the EPS network, and QoS parameters that need to be used for the UE in the EPS network include the authorized UE AMBR and the authorized APN AMBR. The authorized APN AMBR is determined by the first communications entity based on at least one of the subscribed APN AMBR and the authorized session AMBR of the PDU session, and the authorized UE AMBR is determined by the second communications entity based on the authorized APN AMBR.” The claim “setting at the user equipment” is considered the QoS parameters need to be used for the UE; par. 0095).
However, Wu may fail to explicitly disclose set an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value.
In the same field of endeavor, Yuan discloses set an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value (par. 0032, “The eNB maps the modified EPS bearer QoS to the radio bearer QoS. It then signals a radio resource control (RRC) connection reconfiguration message (radio bearer QoS, session management request, EPS RB identity) to the UE. The UE shall store the QoS negotiated, radio priority, packet flow id, which it received in the session management request, for use when .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate setting and storing the QoS parameters related to the modified APN-AMBR by the UE as taught by Yuan to the UE  located in a network that supports interworking between an EPS and a 5GS, and using QoS parameters include an authorized UE AMBR and the authorized session AMBR of the session as disclosed by Wu for purpose of storing QoS parameters include an authorized UE AMBR interworking between an EPS and a 5Gs.
Regarding claim 7, as applied to claim 6 above, the claim is rejected for the same reason(s) as set for the claim 2 above.
Regarding claim 8, as applied to claim 6 above, the claim is rejected for the same reason(s) as set for the claim 3 above.
Regarding claim 9, as applied to claim 8 above, the claim is rejected for the same reason(s) as set for the claim 4 above.
Regarding claim 10, as applied to claim 6 above, the claim is rejected for the same reason(s) as set for the claim 5 above.
claim 11, as applied to claim 6 above, Wu discloses wherein the apparatus comprises or is comprised in a user equipment (FIGs. 3, 7(a), 10(a) and/or 10(b) for UE ).
Regarding claim 12, Wu discloses a non-transitory computer-readable storage medium comprising program code which when executed by at least one processor causes operations (par. 0768-0770, “The computer-readable storage medium stores a computer executable instruction, and a processor of a communications entity executes the computer executable instruction…”) comprising:
receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including an access point name aggregate maximum bit rate value (par. 0008, “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session, where the authorized APN AMBR is used by a second communications entity to determine an authorized user equipment UE AMBR of UE based on the authorized APN AMBR, and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network.” par. 0011, “sending, by the first communications entity, the authorized APN AMBR to the UE”; and with consideration of the teachings of par. 0468, “the 5G access ; and
in an instance in which there is an inter-system change from the first system to a second system, setting, [at the user equipment], the access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system (par. 0009, “Because of movement of the UE, the UE needs to be handed over to the EPS network, and QoS parameters that need to be used for the UE in the EPS network include the authorized UE AMBR and the authorized APN AMBR. The authorized APN AMBR is determined by the first communications entity based on at least one of the subscribed APN AMBR and the authorized session AMBR of the PDU session, and the authorized UE AMBR is determined by the second communications entity based on the authorized APN AMBR.” The claim “setting at the user equipment” is considered the QoS parameters need to be used for the UE; par. 0095).
However, Wu may fail to explicitly disclose setting, at the user equipment, the access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value.
In the same field of endeavor, Yuan discloses setting, at the user equipment, the access point name aggregate maximum bit rate value of a session management context (par. 0032, “The eNB maps the modified EPS bearer QoS to the radio bearer QoS. It then signals a radio resource control (RRC) connection reconfiguration message (radio bearer QoS, session management request, EPS RB identity) to the UE. The UE shall store the QoS negotiated, radio priority, packet flow id, which it received in the session management request, for use when accessing via GERAN or UTRAN. If the APN-AMBR has changed, the UE stores the modified APN-AMBR value and sets the MBR parameter of the corresponding non-GBR PDP contexts (of this PDN connection) to the new value.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate setting and storing the QoS parameters related to the modified APN-AMBR by the UE as taught by Yuan to the UE  located in a network that supports interworking between an EPS and a 5GS, and using QoS parameters include an authorized UE AMBR and the authorized session AMBR of the session as disclosed by Wu for purpose of storing QoS parameters include an authorized UE AMBR interworking between an EPS and a 5Gs.
Regarding claim 26, as applied to claim 12 above, the claim is rejected for the same reason(s) as set for the claim 2 above.
Regarding claim 27, as applied to claim 12 above, the claim is rejected for the same reason(s) as set for the claim 3 above.
claim 28, as applied to claim 27 above, the claim is rejected for the same reason(s) as set for the claim 4 above.
Regarding claim 29, as applied to claim 12 above, the claim is rejected for the same reason(s) as set for the claim 5 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/357,887 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current claims are included in claims 1-12 of copending Application No. 16/357,887 with obvious wording variations. As an example, claims 1 of the current Application and copending Application No. 16/357,887 are compared in the following table:
Claim 1 of the current Application
Claim 1 of copending Application No. 16/357,887
1. (Currently Amended) A method comprising:
receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message 

in an instance in which there is an inter-system change from the first system to the second system, setting, at the user equipment, the access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.
A method comprising:
receiving, at a user equipment, while being served by a first system and during a protocol data unit session establishment procedure or a protocol modification procedure, a message including a received access point name aggregate maximum bit rate value of a second system; and

in an instance in which there is an inter-system change from the first system to the second system, setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.



As disclosed above, the limitations of claim 1 of the current Application are included in claim 1 of copending Application No. 16/357,887 with obvious wording or phrasing difference.
Independent claims 6 and 12 should be similarly compared with claims 6 and 12 of copending Application No. 16/357,887.
The limitations of claims 2-5, 7-11, and 26-29 of the current Application are included in claims 2-5 and 7-11 of copending Application No. 16/357,887 with obvious wording variations.
Therefore, the current claims 1-12 and 26-29 of the current Application obviously encompass the claimed invention of claims 1-12 of copending Application No. 16/357,887 and differ only in terminology. To the extent that the instant claims are therefore generic to the claimed invention of claims 1-12 of copending Application No. 16/357,887, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s remarks, Applicant asserts, “the Examiner has not properly cited any portion of Wu as allegedly disclosing that the ‘message including an access point name aggregate maximum bit rate value; is received not simply when the user equipment is served by the first system, but is received both (i) during a protocol data unit session establishment or modification procedure and (ii) before the inter-system change (handover) from the first system to a second system.” Examiner respectfully disagrees. Wu, teaches the claimed limitations in paragraphs [0008] and [0009], “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session… when the UE is located in a network that supports interworking between an EPS and a 5GS, the UE is currently located in the 5GS network, and used QoS parameters include an authorized UE AMBR and the authorized session AMBR of the session. Because of movement of the UE, the UE needs to be handed over to the EPS network, and QoS parameters that need to be used for the UE in the EPS network include the authorized UE AMBR and the authorized APN AMBR.” Furthermore,  it is not clear when the claimed inter-system change is occurred (see rejections under 35 USC 112(b) above). Moreover, the 
On page 7 of the Applicant’s remarks, Applicant argues, “Wu clearly discloses, e.g., at FIGs. 7 and 8 of that reference, that the intersystem change is the starting point, while the access point name aggregate maximum bit rate value APN-AMBR is provided to the user equipment later. In particular, Wu discloses only embodiments in which the APN-AMBR is received at the user equipment along with the handover command to the user equipment and not during a protocol data unit session establishment or modification procedure. As such, Wu cannot be properly interpreted as teaching or suggesting ‘receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including a default quality of service rule, the default quality of service rule including an access point name aggregate maximum bit rate value,’ as recited by Applicant’s previously pending Claim 1.” Examiner respectfully disagrees. Wu discloses, “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session, where the authorized APN AMBR is used by a second communications entity to determine an authorized user equipment UE AMBR of UE based on the authorized 
On page 9 of the Applicant’s remarks, Applicant further argues, “Conversely, while Wu may disclose data unit session modification procedures …, Wu is silent regarding receiving, during any of these data unit session modification procedures, an APN-AMBR.” Examiner respectfully disagrees. Wu discloses an APN-AMBR during data unit session or modification procedures as described above. The procedure of the handover, disclosed by Wu, includes sending the APN-AMBR to the UE and duration of a session modification.
On page 8 of the Applicant’s remarks, Applicant further argues, “Wu only discloses embodiments in which the user equipment receives an APN-AMBR with a handover command message, which has nothing to do with a data unit session modification procedure. In fact, the receipt of a handover command message is mutually exclusive of a data unit session modification procedure, and a person of ordinary skill in the art would have readily understood from the teachings of Wu that the handover command message would never be provided to the user equipment during a data unit session modification procedure. In fact, according to the teachings of Wu, the respective data unit session modification procedure is always completed before the user equipment receives an APN-AMBR via the handover command message…” Examiner respectfully disagrees. Wu discloses, “the 5G access network entity sends the 
On page 8 of the Applicant’s remarks, Applicant asserts, “While FIG. 7(f) of Wu may illustrate a handover from 4G to 5G where the user equipment receives the APN-AMBR from the 5G network (see WU, paragraphs [0467] and [0468]: [0467] Step 12: The 5G access network entity sets up an AN-specific resource with the UE. [0468] In addition, in this process, the 5G access network entity sends the PDU session establishment accept message to the UE, and the PDU session establishment accept message includes the authorized APN AMBR.), this message is received from the 5G access network entity, which would be the second system to which the UE is transferring. Said otherwise, the embodiment of FIG. 7(f) of Wu only discloses that the APN-AMBR is received from the second system, and not, as is recited in Applicant’s previously pending Claim 1, from the first system. Therefore, this embodiment of FIG. 7(f) of Wu is not relevant and, in fact, teaches away from the UE receiving the APN AMBR from the first system (which in this embodiment would be the 4G network.” Examiner respectfully disagrees. On paragraphs [0432], Wu discloses, “FIG. 7(f)-1 to FIG. 7(f)-3 are a schematic flowchart of another parameter determining method according to this application… FIG. 7(f)-1 to FIG. 7(f)-3 differs from Embodiment 1 to Embodiment 5 in that in Embodiment 6, an authorized APN AMBR is determined in a process in which UE establishes a connection to 5Q and an authorized UE AMBR is still determined in a process in which the UE is handed over from a 5GS to an EPS”; and paragraph [0478] discloses, “In one implementation, an authorized UE AMBR is determined in a process in which the UE is handed over from the 5GS to the EPS.” It is clear 5GS is a serving 
On pages 8 and 9 of the Applicant’s remark, Applicant argues, “Applicant’s previously pending independent Claim 1 recites that the user equipment has already received the APN-AMBR before the inter-system change. In contrast thereto, according to Wu the inter-system change is always the starting point (see Figs. 7(a)-(e)-l, step 1; Figs. 8(a)-8(e)-l, step 1). That means that, according to Wu, the APN-AMBR is always provided to the user equipment as part of the inter-system change, and not, as recited in Applicant’s previously pending independent Claim 1, before the inter-system change.” Examiner respectfully disagrees. There is nothing in the claim to disclose APN-AMBR is always provided to the user equipment before the inter-system change.
On page 9 of the Applicant’s remarks, Applicant argues, “the Office cites paragraph [0032] of Yuan as allegedly teaching “setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system. However, Yuan fails to teach or suggest at least “receiving, at a user equipment while being served by a first system and during protocol data unit session establishment or modification procedure, a message including a default quality of service rule, the default quality of service rule including an access point name aggregate maximum bit rate value.” Since Wu and Yuan both fail to teach or suggest at least this element of previously pending independent Claim 1, it logically follows that any combination of these references also fails to teach or suggest this claim element. As such, the rejection of previously pending Claim 1, over Wu in view of Yuan, is improper and should be withdrawn. Based at least on the same or similar arguments, Applicant ” Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 10 and 11 of the Applicant’s remarks, Applicant asserts, “Wu describes a general concept in which the APN-AMBR setting and mapping is done at the network side by a network entity. Applicant's pending claims recite a method, apparatus, and computer program product for APN-AMBR setting and mapping that is carried out at the user device side by the user equipment.” Examiner respectfully traverses. Nowhere claims disclose the mapping the is done by the user device. The user device receives the APN-AMBR while connected to the first system and sets the received APN-AMBR “in an instance in which there is an inter-system change from the first system to the second system”. Wu also discloses “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session… and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network” (see paragraph [0008]), then “sending, by the first communications entity, the authorized APN AMBR to the UE”. Even though it is obvious the UE uses (by storing and setting) the authorized APN AMBR after handover to the 
On page 11 of the Applicant’s remarks, Applicant argues, “Wu discloses that the network carries out all set-up procedures that enter the mapped APN-AMBR into force for EPS (4G)… according to Wu, the UE is not involved in any way in setting or mapping the APN-AMBR, but rather just receives the already mapped APN-AMBR. As such, Wu expressly discloses that the UE does not carry out any set-up procedure with respect to the APN-AMBR. The mapped APN- AMBR has been already set by the network and the UE is just informed about the already set and mapped APN-AMBR in order to operate accordingly. According to Wu, the UE is just adjusting its own operation to be in line with the mapped APN-AMBR.” Examiner respectfully disagrees. Wu discloses, “determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session, where the authorized APN AMBR is used by a second communications entity to determine an authorized user equipment UE AMBR of UE based on the authorized APN AMBR, and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network”, (see paragraph [0008]); and Wu further, in paragraph [0010], discloses,  “In a possible design, the first communications entity is an access and mobility management function (AMF) entity, an MME, a session management entity, a policy control entity, or UE, and the second communications entity is an AMF entity, an MME, or UE.” (emphasis added). Thus, Wu teaches the UE can determine, “an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session… and the 
Applicant further asserts, “Wu is silent regarding the APN-AMBR being received from the network side before the handover from the first system to the second system”. Examiner respectfully traverses. The independent claims 1, 6 and 12, “the APN-AMBR being received from the network side before the handover from the first system to the second system”. As indicated above, it is not clear when the claimed inter-system change is occurred (see rejections under 35 USC 112(b) above). Moreover, the independent claims do not specify the first system and/or second system are two different systems and they are the same as 5GS and EPS.
On pages 11 and 12 of the Applicant’s remarks, Applicant argues, “Wu is silent regarding that the APN-AMBR is received during a protocol data unit (PDU) session establishment or modification procedure… please note that Fig. 7(f) does not involve any handover), in a handover command message, where the session modification procedure has already been completed previous to the handover… Fig. 7(f) of Wu actually illustrates only an embodiment that does not involve a handover from a first system (e.g., 5G) to a second system (e.g., EPS)… all elements illustrated in Fig. 7(f) are parts of or operate strictly in relation to a 5G network only. This is further evidenced by the fact that Fig. 7(f) of Wu does not include, e.g., the SGW entity that is the access point for an EPS network… Therefore, Fig. 7(f) of Wu cannot be taken to teach or suggest a handover, such as between an EPS network and a 5G network..” Examiner respectfully disagrees. Fig. 7(f) discloses how the authorized APN-AMBR can be received in different embodiment, but for the purpose of handover from a 5GS to an EPS, see paragraph [0432], “It should be noted that the embodiment shown in FIG. 7(f)-1 to FIG. 7(f)-3 differs from Embodiment 1 to Embodiment 5 in that in Embodiment 6, an authorized APN AMBR is determined in a process in which UE establishes a connection to 5Q and an authorized UE AMBR is still determined in a process in which the UE is handed over from a 5GS to an EPS”. Paragraph [0009] discloses, “Because of movement of the UE, the UE needs to be handed over to the EPS network, and QoS parameters that need to be used for the UE in the EPS network include the authorized UE AMBR and the authorized APN AMBR.” Thus, Wu discloses receiving, by UE, the authorized APN AMBR by the PDU session establishment accept message, as disclosed in the Embodiment 6, FIG. 7(f), for handing over from a 5GS to an EPS. 
On pages 12 and 13 of the Applicant’s remarks, Applicant asserts, “Wu, in view of Yuan, fails to teach or suggest, either expressly or inherently, at least the claim elements of… as recited, in some form or fashion, by each of Applicant's independent claims.” Examiner respectfully disagrees. Wu as modified by Yuan discloses the claimed invention as described above.
On page 13 of the Applicant’s remarks, Applicant asserts, “Wu, Yuan, and the other art of record in the present application are based, generally, on a fundamental concept in which the network is the controlling part instructing or carrying-out the set-up for EPS (4G), while the UE is merely informed about this set-up and is forced to accept the set-up without making its own decision or controlling any aspect of the setup and mapping activities. Wu and the other art of record, whether taken alone or in proper combination, does not include any disclosure, teaching, suggestion, motivation or guidance for the skilled person to deviate from this concept. Thus, a combination within the cited prior art documents cannot result in the claimed subject-matter.” Examiner respectfully disagrees. As described above, Wu discloses, determining, by a first communications entity, an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session, where the authorized APN AMBR is used by a second communications entity to determine an authorized user equipment UE AMBR of UE based on the authorized APN AMBR, and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network”, (see paragraph [0008]); and Wu further, in paragraph [0010], discloses, “In a possible design, the first communications entity is an access and mobility management function (AMF) entity, an MME, a session management entity, a policy control entity, or UE, and the second communications entity is an AMF entity, an MME, or UE.” (emphasis added). Thus, Wu teaches the UE can determine, “an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session… and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network”.
On page 13 of the Applicant’s remarks, Applicant further argues, “while Yuan may describe the setting of an APN-AMBR by a user equipment, Yuan merely describes that the user equipment requests a new APN-AMBR for the second system and sets the new APN-AMBR for the second system if received, or sets the original APN-AMBR that was received for use with the first system for the second system in the absence of a new APN- AMBR. Said otherwise, the new APN-AMBR is the only APN-AMBR associated with the second system and is only received after the inter-system change, while the original APN-AMBR is instead associated with the first system, not the second system, even while being received before the inter-system ” Examiner respectfully disagrees. Wu teaches all the claimed limitations based on the teachings of paragraphs [0008]-[0011]. As described above, Wu discloses that the UE can determine, “an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session… and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network”. Even though it is obvious the UE uses (by storing and setting) the authorized APN AMBR after handover to the EPS network, the teachings of Yuan is combined with the teachings of Wu to discloses the storing and setting of the changed APN-AMBR. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, there is nothing in the independent claims to disclose the first system and second system are different and separated.
On pages 13 and 14 of the Applicant remarks, Applicant argues, “regarding the level of skill, general knowledge, and motivations of the skilled person, there is no motivation in Wu or any other art of record that would have motivated the skilled person to modify the fundamental concept of Wu or the other art of record so that responsibility of the network for setting and mapping the APN-AMBR is shifted to the UE… the skilled person would have found plenty of express motivation throughout Wu and the other art of record to refrain from doing so.  Furthermore, none of the art of record, including Wu, discloses, teaches, suggests, or provides any motivation for a skilled person to set the APN-AMBR value for a second system or network currently serving the UE to be the same as the APN-AMBR value received previously while being served by a first system”. Examiner respectfully traverses the argument for the same reasons as stated above. Wu teaches all the claimed limitations based on the teachings of paragraphs [0008]-[0011]. As described above, Wu discloses that the UE can determine, “an authorized APN AMBR based on at least one of a subscribed APN AMBR and an authorized session AMBR of a PDU session… and the authorized APN AMBR and the authorized UE AMBR are QoS parameters required in an EPS network when the UE is handed over from a 5GS network to the EPS network”. Even though it is obvious the UE uses (by storing and setting) the authorized APN AMBR after handover to the EPS network, the teachings of Yuan is combined with the teachings of Wu to discloses the storing and setting of the changed APN-AMBR. 
On pages 14 and 15 of the Applicant’s remarks, Applicant asserts, “the APN-AMBR would have been readily understood by one of skill in the art to be a critical parameter for inter-system change (e.g., handover between different systems or networks)… According to Wu and the other art of record, the network controls an inter-system change and, only if all prerequisites for the inter-system change have been met, the network gives the UE authorization for changing between the systems and provides instructions to the UE about how exactly to change from a first system to a second system. Having set the correct APB-AMBR is important for an inter-system change to take place smoothly and without detrimental service interruption or ” Examiner respectfully disagrees. As discloses above, Wu teaches the UE itself can determine the authorize APN-AMBR as disclosed in paragraph [0010], (see explanations above). 
On page 15 of the Applicant’s remarks, Applicant asserts, “Since one of skill in the art would have readily understood from the disclosure of Wu, Yuan, and the other art of record that the network should maintain control over setting of the APN- AMBR value for the second system during such an inter-system change, the skilled person would have been expressly motivated by the disclosure of Wu, Yuan, and the other art of record to not configure a UE to set the APN-AMBR value for the second system during such an inter-system change.” Examiner respectfully disagrees. Examiner describes above how the teachings of Wu in view of Yuan reads on the claimed limitations.
Thus, claim 1 is still rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yuan. Applicant’s arguments with regards to claims 6 and 12 (see page 15 of the Applicant’s arguments/remarks) are not persuasive since claims 6 and 12 are similar to or include similar features of claim 1.  Therefore, Examiner refers to the same reason(s) stated above for rejection of claims 6 and 12.
Applicant’s argument regarding double patenting rejection (see pages 15 and 16 of the Applicant’s remarks) is respectfully traversed since the limitations of the current .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
PANAITOPOL et al. (US 20160381620 A1) disclose COMMUNICATION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642